Case 8:18-cv-01854-JSM-AAS Document 14 Filed 12/04/18 Page 1 of 1 PageID 52



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

JAY PUMP, II

 Plaintiff,
                                                  CASE NO.: 8:18-CV-01854-JSM-AAS
-vs-

CHARTER COMMUNICATIONS, INC.,
d/b/a SPECTRUM,

 Defendant.
                                      /

                                NOTICE OF PENDING SETTLEMENT

       Plaintiff, Jay Pump II, by and through the undersigned counsel, hereby notifies the Court

that the parties have reached a settlement with regard to this case and are presently drafting and

finalizing the settlement agreement, and general release or documents. Upon execution of the

same, the parties will file the appropriate dismissal documents with the Court.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

Sangeeta Spengler 201 North Armenia Avenue Tampa FL 33609 via facsimile and U.S. Mail on

this 4 day of December, 2018.


                                             /s/ Octavio Gomez
                                              Octavio Gomez, Esquire
                                              Florida Bar No.: 0338620
                                              Morgan & Morgan, Tampa, P.A.
                                              201 N. Franklin Street, 7th Floor
                                              Tampa, Florida 33602
                                              Tele: (813) 223-5505
                                              Fax: (813) 223-5402
                                              Primary Email: TGomez@ForThePeople.com
                                              Secondary Email: LDobbins@ForThePeople.com
                                              Attorney for Plaintiff
